THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: August 26, 2019

                                                    G. Michael Halfenger
                                                    Chief United States Bankruptcy Judge



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Kim Marlo Ford,                               Case No. 18-30334-gmh
                                                             Chapter 13
               Debtor.



                               ORDER DISMISSING CASE



         The debtor did not satisfy the court’s order entered August 2, 2019, requiring the

debtor to show cause in writing by no later than August 23 why the court should not

dismiss or convert this case, pursuant to 11 U.S.C. §§1307(c) & 1325(a)(9), due to the

debtor’s failure to file all applicable tax returns as required by 11 U.S.C. §1308.

         Therefore, IT IS ORDERED that this case is dismissed.

                                            #####




               Case 18-30334-gmh      Doc 74    Filed 08/26/19     Page 1 of 1
